      Case 6:20-cv-00480-ADA Document 82-2 Filed 03/17/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                   Case No. 6:20-cv-00480-ADA
                                             Case No. 6:20-cv-00481-ADA
           Plaintiff,                        Case No. 6:20-cv-00485-ADA
                                             Case No. 6:20-cv-00486-ADA
     v.
                                             JURY TRIAL DEMANDED
DELL TECHNOLOGIES INC., DELL INC.,
EMC CORPORATION, AND VMWARE,
INC.,

           Defendants.



          DECLARATION OF JAYSEN S. CHUNG IN SUPPORT OF
       DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
   REGARDING U.S. PATENT NOS. 7,092,360; 7,539,133; 7,636,309; AND 9,164,800
         Case 6:20-cv-00480-ADA Document 82-2 Filed 03/17/21 Page 2 of 4




I, Jaysen S. Chung, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in California. I am an associate attorney with the law firm of Gibson,

Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies Inc., Dell Inc.,

EMC Corporation, and VMware, Inc. in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached here as Exhibit 1 are excerpts from the file history of U.S. Patent No.

7,092,360 (“the ’360 patent”), specifically from the application for patent filed on December 28,

2001.    These excerpts were retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair).

        3.     Attached here as Exhibit 2 are excerpts from the file history of the ’360 patent,

specifically from an amendment filed on May 18, 2006. These excerpts were retrieved from the

United States Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

        4.     Attached here as Exhibit 3 are excerpts from the file history of the ’360 patent

dated June 5, 2006, including a Notice of Allowability, an Examiner-Initiated Interview Summary,

and a Claim Index. These excerpts were retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair).

        5.     Attached here as Exhibit 4 is Defendants’ Preliminary Identification of Claim

Terms for Construction dated January 6, 2021.

        6.     Attached here as Exhibit 5 is an email chain including an email from me to

Plaintiff’s counsel Ryan Loveless dated February 8, 2021, which identifies claim construction

disputes (the “February 8 Email”).



                                                 1
           Case 6:20-cv-00480-ADA Document 82-2 Filed 03/17/21 Page 3 of 4




       7.       Attached here as Exhibit 6 is a chart identifying Defendants’ Narrowed List of

Terms of Construction, which was attached to the February 8 Email.

       8.       Attached here as Exhibit 7 is a PDF print out of the first tab of the spreadsheet

entitled “Claim Construction Summaries,” which was submitted to the Court on February 1, 2021.

       9.       Attached here as Exhibit 8 is an email chain including an email from Plaintiff’s

counsel Ryan Loveless responding to the February 8 Email.

       10.      Attached here as Exhibit 9 is Plaintiff’s Preliminary Constructions dated January

20, 2021.

       11.      Attached here as Exhibit 10 are excerpts from the file history of U.S. Patent No.

9,164,800 (“the ’800 patent”), specifically from the Amendment filed on April 13, 2015. These

excerpts     were    retrieved    from        the    United    States    Patent    Office’s    website

(https://portal.uspto.gov/pair/PublicPair).

       12.      Attached here as Exhibit 11 is an Appendix titled “Verilog HDL Design,” which

was    retrieved    from    the   following         website:   https://onlinelibrary.wiley.com/doi/pdf/

10.1002/9780470823798.app1 (last visited March 17, 2021).

       13.      Attached here as Exhibit 12 is an article titled “RTL (Register Transfer Level),”

which was retrieved from the following website: https://semiengineering.com/knowledge_centers/

eda-design/definitions/register-transfer-level/ (last visited March 17, 2021).

       14.      Attached here as Exhibit 13 is a document titled “IEEE Standard for Verilog®

Hardware Description Language,” which was retrieved from the following website:

https://www.eg.bucknell.edu/~csci320/2016-fall/wp-content/uploads/2015/08/verilog-std-1364-

2005.pdf (last visited March 17, 2021).




                                                     2
       Case 6:20-cv-00480-ADA Document 82-2 Filed 03/17/21 Page 4 of 4




      I declare under penalty of perjury that the foregoing is true and correct.



Dated: March 17, 2021
                                             /s/ Jaysen S. Chung
                                             Jaysen S. Chung




                                                3
